 Case 2:19-cv-06652-DOC-ADS Document 120 Filed 07/08/20 Page 1 of 2 Page ID #:2275



 1
                                                                       JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   SUSAN SPELL, et al.,                         Case No. 2:19-06652 DOC (ADS)

12                               Plaintiffs,

13                               v.               JUDGMENT

14   COUNTY OF LOS ANGELES, et al.,

15                               Defendants.

16

17          Pursuant to the Court’s Order Accepting the Report and Recommendation of

18   United States Magistrate Judge and Dismissing Case IT IS HEREBY ADJUDGED that

19   the above-captioned case is dismissed in its entirety.

20          The claims against defendants Judge Mark Juhas and Judge Natalie Stone are

21   dismissed with prejudice pursuant to Federal Rules of Civil Procedure 12(b)(1) and

22   12(b)(6).

23

24
 Case 2:19-cv-06652-DOC-ADS Document 120 Filed 07/08/20 Page 2 of 2 Page ID #:2276



 1         Plaintiff Spell’s claims against defendants County of Los Angles, Mercedes

 2   Mendoza, Catherine Woillard, Nicole Lavin, Adrian Hawkins, and Kim Nemoy are

 3   dismissed with prejudice pursuant to Federal Rule of Civil Procedure 12(b)(6).

 4         Co-Plaintiff Evans’ claims against defendants County of Los Angeles, Mercedes

 5   Mendoza, Catherine Woillard, Nicole Lavin, Adrian Hawkins, and Kim Nemoy are

 6   dismissed without prejudice, except consortium, which is dismissed with prejudice,

 7   pursuant to Federal Rule of Civil Procedure 12(b)(6).

8

     DATED:         -XO\             _____________________________
 9
                                             THE HONORABLE DAVID O. CARTER
10                                           United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                2
